Citation Nr: 0921299	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.   
 
2.  Entitlement to service connection for headaches.   
 
3.  Entitlement to service connection for memory loss.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The appellant had a verified period of active duty for 
training in the Army National Guard from November 1988 to 
December 1988.  He also had additional service in the Army 
National Guard through 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2005 RO rating 
decisions.  The March 2005 RO decision denied service 
connection for residuals of a head injury.  The October 2005 
RO decision denied service connection for headaches and for 
memory loss.  

In July 2008, the Board remanded this appeal for further 
development.  


FINDINGS OF FACT
 
1.  Any current residuals of a head injury were not present 
during service or for years thereafter, and were not caused 
by any incident of service.  

2.  Any current headaches were not present during service or 
for years thereafter, and were not caused by any incident of 
service.  

3.  The appellant does not currently have diagnosed memory 
loss.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 101(24), 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in September 2004, 
correspondence in December 2004, a rating decision in March 
2005, correspondence in August 2005, a rating decision in 
October 2005, and a statement of the case in August 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an April 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  

The Board observes that VA did not provide the appellant with 
an examination in connection with his claims for service 
connection for residuals of a head injury, headaches, and for 
memory loss.  The Board finds, however, that an examination 
was not necessary to make a decision on the claims.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board observes that, in this matter, the appellant's 
available service treatment records do not show treatment for 
a head injury, headaches, or for memory loss.  Additionally, 
there is no competent evidence of any currently diagnosed 
memory loss of record.  Further, there is no indication that 
the appellant's claimed residuals of a head injury, 
headaches, and memory loss may be associated with his period 
of service.  As there is no evidence of a head injury, 
headaches, or memory loss in service; absolutely no current 
evidence of any diagnosed memory loss of record, and no 
indication that any of the claimed disorders may be 
associated with the appellant's period of service, the facts 
of this case do not meet the criteria to warrant a VA 
examination.  See Id.  

Further, in September 2008, the RO requested that the 
appellant return an enclosed release to obtain treatment 
records from 1996 to the present from the Oklahoma Medical 
Center.  The appellant was also requested to identify all 
other medical providers who had treated him for residuals of 
a head injury, headaches, and for memory problems since his 
verified period of service in the Army National Guard from 
November 1988 to December 1988.  The Board observes that the 
Veteran never responded to the RO's requests.  See 38 C.F.R. 
§ 3.655; See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service treatment records are not available, the 
Board's obligation to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule is heightened.  
Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

I.  Residuals of a Head Injury and Headaches

The appellant contends that he has residuals of a head injury 
and headaches that are related to his additional service in 
the Army National Guard.  He specifically reports that during 
his service in the Army National Guard, the gate of a five-
ton truck swung open and hit him in the head and knocked him 
out.  He alleges that he was treated with pills from a medic 
and that he has suffered from headaches ever since that time.  

As noted above, the appellant had a verified period of active 
duty for training in the Army National Guard from November 
1988 to December 1988.  He also had additional service in the 
Army National Guard through 1995.  

The appellant's available service treatment records show no 
complaints, findings, or diagnoses of a head injury or any 
headaches.  Evaluations of the appellant during those periods 
make no reference to any such problems.  

The first post-service evidence of record of any possible 
head injury and headaches is in January 1988, many years 
after the appellant's verified period of active duty for 
training in the Army National Guard from November 1988 to 
December 1988, and years after any additional service in the 
Army National Guard.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A January private discharge summary from University Hospital 
noted that the appellant fell out of bed approximately two or 
three weeks earlier and that he reportedly struck the right 
side of his head with a resultant lump.  It was noted that 
the appellant denied any loss of consciousness.  The 
discharge summary indicated that the appellant was brought to 
the emergency room with a chief complaint of feeling hot and 
his girlfriend reported that he had knelt down earlier and 
convulsed.  It was noted that a computed tomography scan 
revealed a large subgaleal hematoma with a small amount of a 
subdural versus epidural blood clot.  The discharge diagnoses 
were status post reported seizure after falling and hitting 
head two or three weeks earlier and subgaleal hematoma.  

A subsequent January 1998 report of computed tomography scan 
of the appellant's head noted that he had a history of a 
scalp mass after mild trauma that was thought to be an 
epidural hematoma.  It was noted that the Veteran reported to 
the emergency room with a headache and blurred vision.  The 
impression was a large right parietal scalp mass with an 
associated epidural mass over the right parietal lobe, 
unchanged in appearance from comparison examinations, and an 
adjacent mass effect with effacement of sulci in the right 
parietal lobe without evidence for mid line shift.  The 
examiner indicated such masses had the appearance of a 
hyperdence soft tissue tumor possibly secondary to high 
nuclear cytoplasmic ratio.  The examiner stated that lymphoma 
or sarcoma, possibly meningeal sarcoma, or plasma cytoma 
should be considered.  

Another January 1998 discharge summary from University 
Hospital indicated that the appellant had been previously 
admitted with what was believed to be a right 
parietooccipital epidural hematoma with a subgaleal spread of 
blood.  It was noted that the appellant was seen in January 
1998 and was doing well, but that over the next few days, he 
developed headaches and blurred vision.  The discharge 
diagnosis was status post biopsies of the right parietal 
mass.  A February 1998 discharge summary from that facility 
related discharge diagnoses of high grade lymphoma with 
epidural and intracranial lesions; hypertension; and a 
seizure disorder secondary to lymphoma.  A subsequent 
February 1998 progress sheet from University Hospital related 
an assessment that included large cell lymphoma.  A March 
1998 discharge summary from that facility indicated a 
discharge diagnosis of high grade non-Hodgkin's lymphoma.  

Subsequent private treatment records showed that the 
appellant continued to receive treatment for his non-
Hodgkin's lymphoma and that he suffered from seizures and 
headaches.  There were no additional references to treatment 
for residuals of a head injury.  

For example, a February 1999 hematology/oncology treatment 
report from University Hospital noted that the appellant was 
seen for non-Hodgkin's lymphoma.  The appellant complained of 
intermittent to constant pain all over for four weeks that 
was not like a headache.  He reported that the pain was 
initiated by sunlight or loud noise.  The assessment included 
stage II non-Hodgkin's lymphoma and headaches.  

A February 1999 report of a magnetic resonance imaging study 
from University Hospital, as to the appellant's brain, noted 
that he had new onset headaches for two months and that he 
had a history of lymphoma.  The impression was interval 
decrease in the size of the enhancing lesion in the right 
posterior parietal lobe as described, and no evidence of new 
lesions demonstrated.  A November 1999 entry related an 
assessment of high grade lymphoma, adenopathy unchanged.  

Records from the Social Security Administration indicated 
that the appellant was disabled due to lymphoid and 
histiocytic malignant neoplasm (lymphoma).  

The Board observes that the medical evidence does not 
indicate, or even suggest, that any current residuals of a 
head injury and headaches are related to the Appellant's 
periods of service in the Army National Guard.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that any current residuals of a head 
injury and headaches began years after his periods of service 
in the Army National Guard, without any relationship to any 
incident of service.  The Board observes that the evidence of 
record shows that any head injury occurred in January 1998 
and that any headaches were reported coincident with his non-
Hodgkin's lymphoma.  

The appellant has alleged that his claimed residuals of a 
head injury and headaches had their onset during his periods 
of service in the Army National Guard.  As a layperson, 
however, the appellant is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent evidence demonstrates that any 
current residuals of a head injury and headaches began years 
after the appellant's periods of service and were not caused 
by any incident of service.  These conditions were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claims, the benefit-of-the-
doubt rule does not apply, and the claims for service 
connection for residuals of a head injury and headaches, must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

II.  Memory Loss

The appellant contends that he has memory loss that is 
related to his additional service in the Army National Guard.  
He specifically reports that during his service in the Army 
National Guard, the gate of a five-ton truck swung open and 
hit him in the head and knocked him out.  He alleges that he 
was treated with pills from a medic and that he has suffered 
from memory loss ever since that time.  

The appellant's service treatment records do not show 
complaints, findings, or diagnoses of memory loss.  

A March 1998 disability report from an interviewer at the SSA 
indicated that the appellant appeared to have difficulty with 
writing and remembering.  No diagnoses were provided and the 
reviewer was apparently not a physician.  

There is no post-service evidence of a diagnosis of memory 
loss of record.  The Board finds that the evidence fails to 
show any medical diagnoses indicating that the appellant has 
memory loss.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no presently diagnosed memory loss, and thus 
service connection is not warranted.  

The appellant has alleged that his claimed memory loss had 
its onset during his periods of service in the Army National 
Guard.  While he is competent to describe his symptoms, as a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

As the preponderance of the evidence is against a finding 
that the appellant currently suffers diagnosed memory loss, 
his claim for service connection must be denied.  38 .S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for headaches is denied.  

Service connection for memory loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


